                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Troy K. Scheffler,                                  Case No. 18-cv-1690 (SRN/LIB)

               Plaintiff,

 v.                                                              ORDER

 City of New Hope, et al.,

               Defendant.


Troy K. Scheffler, 26359 Shandy Trl., Merrifield, MN 56465, pro se.

Ryan M. Zipf, League of Minnesota Cities, 145 University Ave. W, St. Paul, MN 55103,
For Defendant City of New Hope.

Kathryn Iverson Landrum, Minnesota Attorney General’s Office, 445 Minnesota St. Ste.
1100, St. Paul, MN 55101, for the Judicial Defendants.


SUSAN RICHARD NELSON, United States District Judge

      This matter is before the Court on the Report and Recommendation (“R&R” [Doc.

No. 94]) of Magistrate Judge Leo I. Brisbois dated February 15, 2019, recommending that

the Motion to Dismiss brought by Defendants Richard A. Trachy, Lucinda E. Jesson, Ivy

S. Bernhardson, Francis J. Connolly, and James B. Florey (hereafter, “the Judicial

Defendants”) [Doc. No. 44] be granted, the Motion to Dismiss brought by the City of New

Hope [Doc No. 50] be denied as moot, and that this action be dismissed with prejudice.

Plaintiff Troy K. Scheffler (“Plaintiff”) timely filed objections (“Objections”) to the R&R

[Doc. No. 96], to which the Judicial Defendants filed their response [Doc. No. 97]. For the

reasons set forth below, the Court overrules Plaintiff’s objections and adopts the R&R, as
                                            1
modified.

I. BACKGROUND

       The factual and procedural background of this matter is detailed in the R&R and is

incorporated herein by reference. In brief, Plaintiff had petitioned for expungement of a

speeding ticket issued in 2010 by Defendant City of New Hope. (Am. Compl. ¶¶ 18, 27.)

Defendants Trachy, a Minnesota State Court Judicial Referee, and Bernhardson, Chief

Judge of the Minnesota State Court, Fourth Judicial District, denied his petition. (Id. ¶ 49.)

Eventually, Plaintiff filed a second petition for expungement, which was granted on

January 2, 2019. See Expungement Order [Doc. No. 95-1]. The magistrate judge construed

Plaintiff’s Complaint to allege seventeen causes of action arising under the common law

and Minnesota and U.S. constitutions, some against the Judicial Defendants and others

against Defendant City of New Hope. (R&R at 5–6; see also Am. Compl. ¶¶ 149–341;

Defs.’ Br. [Doc. No. 47] at 4.)

       Based on the Complaint, the R&R, and Plaintiff’s Objections, it appears that

Plaintiff’s claims arise from alleged wrongs committed by the Judicial Defendants in the

course of the expungement proceedings. 1 Primarily, Plaintiff takes issue with an April 2017

denial order in which he alleges that Defendants Trachy and Bernhardson misstated the

expungement statute’s language and made a finding that Plaintiff was “factual[ly] guilty.”

(See R&R at 3.) Plaintiff asserts the same argument against Defendants Connolly, Jesson


1
  Because the Court dismissed all claims against Defendant City of New Hope pursuant to
the parties’ stipulation of dismissal, the Court will not analyze these claims. (See Order
[Doc. No. 92] and Stipulation [Doc. No. 90].) The Motion to Dismiss filed by the City of
New Hope [Doc. No. 50] is therefore denied as moot.
                                              2
and Florey, the Minnesota Court of Appeals judges who affirmed the order. (See Am.

Compl. ¶¶ 92–93.) Also, Plaintiff appears to assert deprivations of his state and federal

due process rights arising from denials of hearings related to his initial expungement

petition and his appeal to the Minnesota Court of Appeals. (See R&R at 2–3.)

       In late December 2018, the state court granted Plaintiff’s second expungement

petition. (Dec. 28, 2018 Hennepin Cty. Order [Doc. No. 95-1].) In February 2019, Plaintiff

informed the Court of this ruling, acknowledging that it “disposes of much of the relief

requested” in this lawsuit. (Pl.’s Letter Filed Feb. 19, 2019 [Doc. No. 95].) Consequently,

the Court considers Plaintiff’s claims for mandamus and declaratory relief related to the

denials of his expungement petition to be moot. (See R&R at 7 n.4.)

       The Judicial Defendants moved to dismiss this action pursuant to Federal Rules of

Civil Procedure 12(b)(1) and 12(b)(6). They argue that the Younger abstention doctrine

applies because of ongoing state-court litigation and the Rooker-Feldman doctrine applies

to the claims arising from the completed first expungement proceedings; they are entitled

to absolute judicial immunity and Eleventh Amendment immunity; they are not “persons”

under 42 U.S.C. § 1983; and Plaintiff fails to state a claim upon which relief can be granted.

(Defs.’ Mem. at 6.) They also argue that the Court should decline to exercise supplemental

jurisdiction over Plaintiff’s state-law constitutional claims. (See id. at 15–16.)

       In the R&R, Magistrate Judge Brisbois recommended dismissing this suit because

the Judicial Defendants had acted entirely within the scope of their judicial capacities and

jurisdiction, and are thus entitled to absolute immunity from all claims against them. (R&R

at 8–11.) Even if the Judicial Defendants were not entitled to absolute immunity, the

                                              3
magistrate judge recommended dismissal because federal courts lack subject-matter

jurisdiction to review state court decisions under the Rooker-Feldman doctrine. (R&R at

11–13.)

       Plaintiff filed his objections to the R&R in a timely manner. (See Objs.) He takes

issue with the finding that the Judicial Defendants are entitled to absolute immunity,

arguing that their “rewriting” of the expungement statute usurps the legislature’s power,

and that the “finding of guilt” is an exercise reserved for the executive branch through

prosecution and violates his right to be presumed innocent. (Id. at 5, 11, 12.) Through these

actions, he asserts, the Judicial Defendants “ignored the very fundamentals of due process”

and failed to uphold their oath to “faithfully” discharge their duties. (Id. at 4–5.) He alleges

that because the acts were “not made in good faith” and were “repugnant to the

Constitution,” the Judicial Defendants have waived immunity. (Id. at 4.) He seeks

declaratory judgment against the Judicial Defendants under § 1983, “costs,” and “the

remaining relief of innocence.” (Id. at 6–8, 16, 17.)

II. DISCUSSION

       The district court must conduct a de novo review of a magistrate judge’s report and

recommendation on dispositive motions to which specific objections have been made. 28

U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); D. Minn. L.R. 72.2(b). The Judicial Defendants’

Motion to Dismiss is dispositive and must be reviewed under this standard. D. Minn. L.R.

7.1(c)(6)(B). “[A] pro se complaint must be liberally construed, and ‘pro se litigants are

held to a lesser pleading standard than other parties.’” Gertsner v. Sebig, LLC, 386 F.

App’x 573, 575 (8th Cir. 2010) (quoting Whitson v. Stone Cty. Jail, 602 F.3d 920, 922 n.1

                                               4
(8th Cir. 2010)). Nevertheless, pro se complaints must still contain sufficient facts to

support the claims alleged. Id.

       The Judicial Defendants have moved to dismiss this action for lack of subject matter

jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1) and for failure to state a

claim pursuant to Rule 12(b)(6). (See Judicial Defs.’ Mot. to Dismiss [Doc. No. 44] at 1.)

“‘Federal courts are courts of limited jurisdiction,’ possessing ‘only that power authorized

by Constitution and statute.’” Gunn v. Minton, 568 U.S. 251, 256 (2013) (quoting

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)). The plaintiff has

the burden of proof to show that jurisdiction exists. Osborn v. United States, 918 F.2d 724,

730 (8th Cir. 1990).

       Rule 12(b)(1) of the Federal Rules of Civil Procedure provides that a party may

move to dismiss a complaint for lack of subject matter jurisdiction. When considering a

Rule 12(b)(1) motion, a district court may consider matters outside the pleadings.

Grazzini-Rucki v. Knutson, No. 13-cv-2477 (SRN/JSM), 2014 WL 2462855, at *10 (D.

Minn. May 29, 2014) (citing Satz v. ITT Fin. Corp., 619 F.2d 738, 742 (8th Cir. 1980)).

“[N]o presumptive truthfulness attaches to the plaintiff’s allegations, and the existence of

disputed material facts will not preclude the trial court from evaluating for itself the merits

of jurisdictional claims. Moreover, the plaintiff will have the burden of proof that

jurisdiction does in fact exist.” Id. (quoting Osborn v. United States, 918 F.2d 724, 730

(8th Cir. 1990)).

       When evaluating a motion to dismiss under Rule 12(b)(6) of the Federal Rules of

Civil Procedure, the Court assumes the facts in the Complaint to be true and construes all

                                              5
reasonable inferences from those facts in the light most favorable to the plaintiff. Morton

v. Becker, 793 F.2d 185, 187 (8th Cir. 1986). The Court, however, need not accept as true

wholly conclusory allegations, Hanten v. Sch. Dist. of Riverview Gardens, 183 F.3d 799,

805 (8th Cir. 1999), or legal conclusions that the plaintiff draws from the facts pled.

Westcott v. City of Omaha, 901 F.2d 1486, 1488 (8th Cir. 1990).

       A. Judicial Immunity

       Magistrate Judge Brisbois recommended granting this motion on judicial immunity

and Rooker-Feldman grounds. (See R&R at 13.) State judicial officers are entitled to

judicial immunity against claims under 42 U.S.C. § 1983 as long as they are acting within

their judicial capacity and do not act in “complete absence of all jurisdiction.” Tennant v.

Anderson, 453 Fed. Appx. 657, 658 (8th Cir. 2011) (citing Mireles v. Waco, 502 U.S. 9,

11–12 (1991)); see also Birch v. Mazander, 678 F.2d 754, 756 (8th Cir. 1982) (citing Stump

v. Sparkman, 435 U.S. 349, 362 (1978)) (“An act is a judicial act if it is one normally

performed by a judge and if the complaining party is dealing with the judge in his judicial

capacity.”).

       Plaintiff argues that the Judicial Defendants acted outside their authority by “issuing

an order finding guilt outside of a trial” and “rewriting” the text of the expungement statute.

(See Objs. at 5.) The Court disagrees. The magistrate judge correctly concluded that these

actions were taken in the course of normal judicial duties, and thus were not in “complete

absence of all jurisdiction,” see Tennant, 453 Fed. Appx. at 658. (R&R at 9.) Plaintiff does

not allege that he ever interacted with the Judicial Defendants outside of a court setting as

to his expungement matters. The Judicial Defendants’ actions in issuing decisions are
                                              6
among the routine duties of a judge. While Plaintiff has the right to vigorously disagree

with the their rulings, the Judicial Defendants’ alleged errors may only be corrected on

appeal, and do “not justify depriving that judge of his immunity.” 2 See Stump, 435 U.S. at

363; Pierson v. Ray, 386 U.S. 547, 554 (1967) (“[A judge’s] errors may be corrected on

appeal, but he should not have to fear that unsatisfied litigants may hound him with

litigation charging malice or corruption. Imposing such a burden on judges would

contribute not to principled and fearless decisionmaking but to intimidation.”).

       Plaintiff also claims that the Judicial Defendants have waived immunity because

they acted maliciously and in bad faith. (See Objs. at 4–5.) Even if the Court were to

assume that Plaintiff has sufficiently alleged such facts—and he has not, other than his

disagreement with the judges’ rulings—this alleged ill intent is legally insufficient to

deprive judges of immunity. See Mireles, 502 U.S. at 11 (“[J]udicial immunity is not

overcome by allegations of bad faith or malice.); Schottel v. Young, 687 F.3d 370, 373 (8th

Cir. 2012) (quoting Stump, 435 U.S. at 356–57) (“[A] judge will not be deprived of

immunity because the action he took was in error, was done maliciously, or was in excess

of his authority; rather, he will be subject to liability only when he has acted in the clear

absence of all jurisdiction.”). The facts here do not establish that the Judicial Defendants

acted in the absence of all jurisdiction. Nor would repleading plausibly allege such a claim

without contradicting the prior pleadings.


2
  Indeed, Plaintiff did exercise his rights to appeal the trial court’s adverse decision. The
Court of Appeals affirmed it and the Minnesota Supreme Court denied his petition for
review. (Am. Compl. ¶¶ 92, 104.)

                                              7
       Consequently, the Court agrees with Magistrate Judge Brisbois that the Judicial

Defendants are entitled to immunity. (See R&R at 11.) Because no facts could plausibly

demonstrate that the Judicial Defendants acted outside the scope of their authority without

contradicting the prior pleadings, Plaintiff’s claims are therefore dismissed with prejudice

on this basis. See Zutz v. Nelson, 601 F.3d 842, 850–51 (8th Cir. 2010) (“Denial of a

motion for leave to amend on the basis of futility ‘means the district court has reached the

legal conclusion that the amended complaint could not withstand a motion to dismiss under

Rule 12(b)(6) of the Federal Rules of Civil Procedure.’”).

       B. Rooker-Feldman Doctrine

       The magistrate judge further analyzed Plaintiff’s claims under the Rooker-Feldman

doctrine, finding that even if the Judicial Defendants were not immune from suit, Plaintiff’s

claims would nevertheless fail under Rooker-Feldman. (See R&R at 11–13.) The Court

also adopts this alternative recommendation, as modified below.

       Under the Rooker-Feldman doctrine, federal courts cannot “exercis[e] jurisdiction

over cases brought by ‘state-court losers’ challenging ‘state-court judgments rendered

before the district court proceedings commenced.’” Lance v. Dennis, 546 U.S. 459, 460

(2006) (quoting Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 284

(2005)); see District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476 (1983);

Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923). In other words, federal courts may

not act as appellate courts for state court decisions. Friends of Lake View Sch. Dist.

Incorporation No. 25 of Phillips Cty. v. Beebe, 578 F.3d 753, 758 (8th Cir. 2009). This

doctrine applies when the claim before the federal court is “‘inextricably intertwined’ with

                                             8
the claim already decided in the state court.” Silverman v. Silverman, 338 F.3d 886, 893

(8th Cir. 2003). The state and federal claims are inextricably intertwined when finding for

the plaintiff in federal court necessarily means finding that the state court’s decision was

wrong. Id.

       However, the Rooker-Feldman doctrine precludes federal district court jurisdiction

only if the federal suit is commenced after the state court proceedings have ended.

Dornheim v. Sholes, 430 F.3d 919, 923 (8th Cir. 2005) (citing Exxon Mobil Corp. v. Saudi

Basic Indus., 544 U.S. 280, 125 S. Ct. 1517, 1527 (2005)). “There is no judgment to

review if suit is filed in federal district court prior to completion of the state-court action.”

Id. Plaintiff filed the instant suit on June 19, 2018. (See Compl. [Doc. No. 1].) For

purposes of this federal suit, Plaintiff’s state court proceedings were therefore final with

respect to his claims arising from the first expungement proceeding, for which the

Minnesota Supreme Court denied discretionary review on February 20, 2018.

       While the magistrate judge applied the Rooker-Feldman doctrine to the claims

arising from both the first expungement proceeding and the second expungement

proceeding, (see R&R at 11–13), the Court modifies the magistrate judge’s approach in

this respect, and considers them separately. The Court first considers whether Plaintiff’s

claims regarding the first expungement proceeding and his federal court claims are

inextricably intertwined, divesting this Court of jurisdiction under the Rooker-Feldman

doctrine. (See Judicial Defs.’ Mem. Supp. Mot. to Dismiss at 7, n.4.) While it is not entirely

clear what specific relief Plaintiff is seeking besides costs, he evidently believes that the

Judicial Defendants should have handled his petition and hearing in a different manner.

                                               9
Plaintiff’s federal claims are, in fact, inextricably intertwined with the first expungement

proceedings. If the Court were to agree with Plaintiff, it would necessarily be holding that

the state court decision was wrong, which is exactly what the Rooker-Feldman doctrine

bars. Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 483 (1983) (“If the

constitutional claims presented to a United States District Court are inextricably

intertwined with the state court’s ruling, then the District Court is in essence being called

upon to review the state court decision. This the District Court may not do.”).

       Plaintiff disagrees with the magistrate judge’s application of Rooker-Feldman but

asserts without explanation, “The finding of guilt was outside the function of expungement

and hence outside Rooker-Feldman.” (Objs. at 14). And, Plaintiff argues that the state

court’s recent grant of his second expungement petition means that Rooker-Feldman

cannot apply. (Id. at 15.) Plaintiff appears to misunderstand that this doctrine concerns

federal courts’ jurisdiction over claims already adjudicated in state court. If, as Plaintiff

argues, a finding of guilt was improperly included in the first expungement ruling, it is

nevertheless a part of that ruling and subject to Rooker-Feldman. Consequently, the Court

is barred from hearing Plaintiff’s claims that arise from the first expungement petition.

       As to his federal claims arising from the second expungement petition, Plaintiff filed

the second expungement petition in March 2018, one month after he had filed the instant

lawsuit in February 2018.      Because the second state court proceedings had not yet

concluded, Rooker-Feldman does not apply to Plaintiff’s federal claims arising from the

second expungement petition.



                                             10
       However, under the doctrine of Younger abstention, federal courts must abstain

from adjudicating claims that seek to enjoin an ongoing proceeding in state court. See

Younger v. Harris, 401 U.S. 37, 43–56 (1971) (applying doctrine to ongoing state criminal

proceeding); Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432

(1982) (applying doctrine to state civil proceedings). (See Judicial Defs.’ Mem. Supp. Mot.

to Dismiss at 7, n.4.) Abstention is proper under Younger when there is: (1) an ongoing

state judicial proceeding; (2) an important state interest implicated in the state proceeding;

and (3) an adequate opportunity in the state proceeding to raise constitutional challenges.

See Middlesex, 457 U.S. at 432.

       All of these factors apply here, as the second expungement proceeding was ongoing

for most of the period of this federal lawsuit. See Tony Alamo Christian Ministries v. Selig,

664 F.3d 1245, 1250 (8th Cir. 2012) (“For purposes of applying Younger abstention, the

relevant time for determining if there are ongoing state proceedings is when the federal

complaint is filed.”). In addition, Plaintiff’s second state court expungement proceeding

implicated an important state interest concerning Minnesota’s expungement statute, and

Plaintiff had an adequate opportunity to raise constitutional challenges in state court, where

he ultimately obtained the expungement. Therefore, as to Plaintiff’s claims arising from

the second expungement proceeding, Younger abstention would have been appropriate, and

the R&R is modified in this respect. As the state court adjudication of the second

expungement petition has since occurred, preclusion law would appear to govern the

analysis now, but this is beyond the scope of the R&R.



                                             11
      In any event, judicial immunity, discussed earlier, fully applies to all of Plaintiff’s

claims. For all of the foregoing reasons, the Court dismisses Plaintiff’s claims with

prejudice.

III. ORDER

      Based on the submissions and the entire file and proceedings herein, IT IS HEREBY

ORDERED that:

   1. Plaintiff’s Objections [Doc. No. 96] to Magistrate Judge Brisbois’s Report and
      Recommendation are OVERRULED.

   2. Magistrate Judge Brisbois’s Report and Recommendation of February 15, 2019
      [Doc. No. 94] is ADOPTED, as modified.

   3. The Judicial Defendants’ Motion to Dismiss [Doc. No. 44] is GRANTED.

   4. The City of New Hope’s Motion to Dismiss [Doc. No. 50] is DENIED as moot.

   5. This matter is DISMISSED WITH PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: May 9, 2019                               s/Susan Richard Nelson
                                                 SUSAN RICHARD NELSON
                                                 United States District Judge




                                            12
